240 S.W.3d 98 (2006)
STATE of Arkansas, Appellant,
v.
Broderick Antoine BURNETT, Appellee.
No. CR 06-581.
Supreme Court of Arkansas.
September 28, 2006.
Raymond R. Abramson, Clarendon, AR, for appellee.
No response.
PER CURIAM.
Appellee Broderick Antoine Burnett, by and through his attorney, Raymond R. Abramson, has filed a motion to file belated brief, and seeks an extension of time for a period of thirty days in which to file the brief.
On August 1, 2006, the State mailed its brief to Appellee's attorney. However, the address for the attorney contained an erroneous zip code, such that he did not receive the brief until August 31, 2006. August 31, 2006, was the due date for filing a response. Appellee's attorney admits that he did not know that this was the due date because he did not know that the brief had been filed until that day.
Furthermore, on June 23, 2006, Appellee's attorney filed a motion to withdraw as counsel, which this court denied on September 7, 2006. Appellee's attorney admits that the motion did not contain a request for alternative relief for an extension of time to file brief in the event the motion was denied; however, he believed that Appellee's brief would not be due until after the court had ruled on his motion to withdraw.
*99 The motion to file belated brief is granted. Appellee has thirty days from the date of this per curiam to file his brief.